Exhibit 10.2

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AGREEMENT, dated as of November 6, 2012 (the “Agreement”), is made by and
between Tower Group, Inc., a Delaware corporation (the “Company”), and Elliot S.
Orol (the “Executive”).

WITNESSETH THAT

WHEREAS, the Executive and the Company are the parties to that certain
Employment Agreement, dated as of December 1, 2008 (the “Employment Agreement”);
and

WHEREAS, the Executive and the Company wish to amend the Employment Agreement as
set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:

1. Section 6 of the Employment Agreement is hereby amended to read in its
entirety as follows:

“Certain Tax Consequences.

(a) Notwithstanding any other provisions of this Agreement, if any of the
benefits and payments provided under this Agreement, either alone or together
with other benefits and payments which the Executive has the right to receive
either directly or indirectly from the Company or any of its Affiliates, would
constitute an excess parachute payment (the “Excess Payment”) under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), the Executive
hereby agrees that the benefits and payments provided under this Agreement shall
be reduced (but not below zero) by the amount necessary to prevent any such
benefits and payments to the Executive from constituting an Excess Payment;
provided, however, that such reduction shall be made only if, by reason of such
reduction, the Executive’s net after-tax economic benefit shall exceed the net
after-tax economic benefit to the Executive if such reduction were not made.

(b) All determinations required to be made under clause (a) of this Section 6,
and the assumptions to be utilized in arriving at such determination, shall be
made by the certified public accounting firm used for auditing purposes by the
Company immediately prior to the date of termination or, if the parties
determine that the certified public accounting firm used for auditing purposes
by the Company immediately prior to the date of termination cannot make such
determination because of legal restrictions, the parties shall agree on a
different certified public accounting firm (such certified public accounting
firm is hereinafter referred to as the “Accounting Firm”), which shall promptly
provide detailed supporting calculations both to the Company and the Executive.
The Company shall pay all fees and expenses of the Accounting Firm.”

 

1



--------------------------------------------------------------------------------

2. Except as expressly amended above, the Employment Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization of the Board, the Company has caused this Agreement to be
executed, all as of the day and year first above written.

 

TOWER GROUP, INC.

By:

 

/s/ William E. Hitselberger

Title:

 

  Executive Vice President and Chief

  Financial Officer

ELLIOT S. OROL

          /s/ Elliot S. Orol

 

2